DETAILED ACTION
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, by a first node in a network from a code generation computing device, data including sensitive information and at least one code associated with the sensitive information, the sensitive information being encrypted; analyzing, by the first node, the data to identify the at least one code; adding, by the first node, a first new block to a first cryptographically verifiable encrypted ledger represented by a first sequence of blocks that is stored in one or more non- transitory computer-readable media, the first block added to the first cryptographically verifiable encrypted ledger containing the sensitive information, the at least one code and a hash of a previous block in the first sequence of blocks; adding, by the first node, a second new block to a second cryptographically verifiable unencrypted ledger represented by a second sequence of blocks that is stored in one or more non- transitory computer-readable media, the second new block added to the second unencrypted verifiable ledger containing the at least one code, a reference to the first block, and a hash of a previous block in the second sequence of 
The following is considered to be the closest prior art of record:
Sprague (US 2016/0275461) – teaches validating an unknown client device prior to accepting a blockchain transaction using a public transaction ledger.
Chen (US 2016/0261685) – teaches storing encrypted data on a blockchain and then later decrypting the data.
McCoy (US 2016/0323109) – teaches a digital contract that includes unencrypted and encrypted portions.
Wilkins (US 2016/0350749) – teaches storing encrypted order information and later the decrypted order information in a single ledger.
Voell (US 2017/0289111) – teaches storing encrypted or unencrypted data in a distributed ledger.
Bordash (US 2018/0053161) – teaches using a blockchain to process payments.
Zawierka (US 2019/0288846) – teaches storing a first portion of data on the blockchain in an encrypted format and storing a second portion of data on the blockchain in a non-encrypted format.
Holloway (WO 2017/194976) – teaches having a public blockchain and a private blockchain and moving assets from the private blockchain to the public blockchain.
However, the concept of using multiple distributed ledgers as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-23 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498